Title: To Thomas Jefferson from Thomas Bell, 11 October 1791
From: Bell, Thomas
To: Jefferson, Thomas



Dear Sir
[Charlottesville] 11th. Oct. 1791

A Mr. Franklin is expected in Town this evening, who formerly was Overseer at the Mountain.
It has been hinted to me that he would Suit, as manager for you perhaps, better than some that has been Mentioned. Colo. Lewis—although he may not mention him—can give you his Character better than I can. And whether Franklin would undertake the business, or no, can’t say. You will excuse my mentioning him, as I am no ways interested except for your Interest.—I am Sir with respect your most ob. Srt.,

Tho Bell

 
